PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 15/716,283
Filing Date: 09/26/2017
Appellant(s): Suty-Heinze et al. 



__________________
Karen A. LeCuyer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/02/2022.
(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 11/09/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 (2) Response to Argument

As a preliminary matter, a previous Examiner’s Answer is of record (8/17/2021). The examiner maintains the positions taken therein and sets forth the following in order to briefly summarize previous positions, while addressing new arguments arising from the RCE filing of 10/27/2021, where appropriate. 

1) 35 USC. 103(a) rejection of claims 9, 11, 14, and 21 over Heinemann et al. 
Appellants assert that Heinemann et al. generally mention synergy without providing adequate direction for picking propamocarb from 364 other known fungicides and combining it with fluoxastrobin, whereas the declaration filed on 11/13/2019 demonstrates the synergistic effect of specifically combining fluoxastrobin and propamocarb. This evidence is presented in three tables using the Colby equation E=X+Y-(X*Y/100) to calculate E from the individual effect X and Y. Appellant asserts that, consistent with MPEP 716.02(a)(I), a greater than expected result is an evidentiary factor pertinent to the legal conclusion of obviousness, and that obtaining a value greater than the sum of each individual effect is unexpected. 
Appellant further argues that the PTAB decision in US 11/912,773 is a more recent decision than Ex Parte Quadranti and reversed a rejection using Colby Equation-derived data.

The examiner respectfully disagrees.

a) In Ex Parte Quadranti, 25 U.S.P.Q.2d 1071, (Bd. Pat. App. & Interf. May 22, 1992), the Board specifically stated:

…generalizations such as the Colby formula are not particularly useful in determining whether synergism has been demonstrated, since the formula inherently results in expectation of less than additive effect for combination of herbicides, since there is no evidence that such approach is considered valid by significant number of ordinarily skilled workers in relevant area of technology, and since it could be reasonably argued that in most cases, additive or better than additive results could be expected for combination of herbicides prescinding from the Colby formula test, which as we have already indicated is at best controversial and in our view probably invalid.

It is thus the examiner’s position that data obtained using the Colby equation is of limited probative value, at best. 
The Board’s Decision in US 11/912,773 does not undermine this position since that case involves a different fact pattern and prosecution history than the instant application (or of Quadranti). The validity of the Colby equation was not raised during prosecution in the ‘773 case, nor did the Board make a decision based on its accuracy. 
Moreover, the values from the Colby equation in that case (shown in the affidavit filed on 12/13/2010 in US 11/912,773) did not in fact demonstrate synergy, since the value for (X+Y-X*Y/100) was the same as the sum of the individual effects of each herbicide (X+Y).
Accordingly, it is the examiner’s positions that the PTAB decision in 11/912,773 was not contrary to the MPEP’s guidance on synergy, nor was inconsistent with the findings in Quadranti.

b) Regarding Appellant’s specific experimental results, those results (set forth in three tables) were summarized during prosecution of this application as follows:
 
i)  1st table: fluoxastrobin 40.9%, propamocarb 16.3%, Colby 50.5%, observed results of the combination 69.1%; 2nd table: fluoxastrobin 72.9%, propamocarb 45.1%, Colby 85.1%, observed results of the combination 89.4%; and 3rd table: fluoxastrobin 14.9%, propamocarb 20.6%, Colby 32.4%, observed results of the combination 40.8%; 

and

ii) X+Y was 57.2 vs mixture of X and Y = 69.1 in the 1st table; X+Y was 118 vs mixture of X and Y = 89.4 in the 2nd table; and X+Y was 35.5 vs mixture of X and Y = 40.8 in the 3rd table. 

As can be seen from these data, the sums of X+Y were very close to (or less desirable than, in the case of the 2cnd table) the expected values. Accordingly, it is the examiner’s position that synergy was not established based on these findings.

c) Moreover, assuming purely arguendo that unexpected results had been shown, instant claim 9 recites a 1:1 to 100 ratio of fluoxastrobin to propamocarb, which is broader than that used in the comparisons. Accordingly, even if (again purely arguendo) unexpected results were shown, they would not be commensurate in scope with the claims. Note that this determination is consistent with the court’s finding in In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) (cited by MPEP 716.02(d)I), a case which appears closely factually analogous to the instant case.  

2) 35 USC 103(a) rejection of claims 9, 11, 14, and 21 over Suarez-Cervieri et al. (US 2005/0032903 A1).
Appellant asserts that Suarez-Cervieri et al. generally teach that strobilurins may be combined with other active ingredients, including fungicides, for a widened fungicidal spectrum, but that this is not “synergy”.
The examiner respectfully disagrees.
The MPEP does not limit synergy to a fungicidal effect on one fungus, and thus a fungicidal effect greater than the sum of each of the effects taken separately on multiple fungi (widened spectrum) is not excluded thereby as a type of “synergy”. Moreover, even if a widened spectrum of activity were not considered “synergy”, since Suarez-Cervieri et al. teach mixing strobilurins (including fluoxastrobin) with other fungicides (including propamocarb) for a widened fungicidal spectrum of action, “synergy” (as a greater than additive effect) would reasonably be expected to be an inherent (latent) property of such a mixture.

3) 35 USC. 103(a) rejection of claim 21 over Suarez-Cervieri et al. (US 2005/0032903 A1) in view of Heinemann et al. (CA 2243591).
Appellant’s assertions regarding this rejection are basically the same as for the above rejections, thus the response discussed above applies here as well and is not persuasive for reason discussed above.

4) 35 US. 103(a) rejection of claims 9, 11, 14, and 21 over Heinemann et al. in view of Suarez-Cervieri et al. (US 2005/0032903 A1).
Appellant’s assertions regarding this rejection are basically the same as the above rejections, thus the response discussed above applies here as well and is not persuasive for reason discussed above.

For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,

/HONG YU/Primary Examiner, Art Unit 1612                                                                                                                                                                                             
Conferees:

/FREDERICK F KRASS/           Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                             
/Robert A Wax/
Supervisory Patent Examiner, Art Unit 1615



Requirement to pay appeal forwarding fee
In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.